DETAILED ACTION
Applicant’s Amendment filed on April 26, 2022 has been reviewed. 
Claim 11 is cancelled in the amendment.
Claims 1-10 and 12-20 are amended in the amendment.
Claims 1-10 and 12-20 have been examined.

Claim Objections
Claim 12-17 are objected to because of the following informalities:  
In claims 12-17, at line 1, “The method of claim 11” should be changed to “The method of claim [11]1”.  
In claim 17, at line 4, “the use” should be changed to “the user”.
In claim 19, at line 11, “by the user,” should be change to “by the user[[,]];”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Advertise

Claims 1-3, 5-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0313225 A1), hereinafter referred to as Lee, in view of Rosenthal et al. (US 2015/0206349 A1), hereinafter referred to as Rosenthal, further in view of PARK (US 2017/0078853 A1), and furthermore in view of Fuchs (US 2019/0321723 A1).

With respect to claim 1, Lee teaches A method performed by a computer system for sharing messages, the method comprising: 
registering a virtual space (the augmented reality computing system 300 includes an augmented reality auction computing machine 302 configured to rent/sell world locked virtual space to a plurality of bidding computing machines 314 in an automated fashion; the world locked virtual space mapped to world space objects on which holograms presented to viewers via a plurality of augmented reality devices 322, para. 0022; fig. 3; a world space object include a real world space that defined by designated dimensions or real world coordinates, para. 0014; figs. 1 and 2), to which a unique coordinate value corresponding to a location in the real world is assigned, as an auction point for enabling users to request a preoccupancy authority of the virtual space (the auction service 304 configured to receive a plurality of augmented reality submissions from a plurality of bidding computing machines 310 (e.g., BIDDING COMPUTING MACHINES A-N) via a network 312, such as the Internet; a bidding computing machine 314 represent any suitable entity or party interested in renting/buying world locked virtual space mapped to a world space object to present a hologram, para. 0023; each augmented reality submission 316 include a hologram 318 to virtually augment a world space object and a compensation offer 320 for presenting the hologram to a viewer of the world space object, para. 0024);
granting the preoccupancy authority to an auction option for the virtual space to a user (the auction service 304 configured to identify a winning augmented reality submission for the world space object and select an augmented reality submission as the winning augmented reality submission if the augmented reality submission satisfies various selection criteria, para. 0026; a winning bid or submission is calculated by weighting each bid by a plurality of variables that are tunable by the auction service; a submission satisfy the selection criteria if a corresponding compensation offer is greater than all other compensation offers, para. 0027; criteria for selecting a winning submission include time/length (e.g., longer bids preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time), para. 0028; billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information, the compensation offer include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model, para. 0064; enabling world locked virtual spaces to be rented/sold in an efficient, fair, and automated manner so that holograms effectively presented to viewers of world space objects, para. 0065; fig. 7),
setting, as a message space (the augmented reality computing system 300 includes an augmented reality auction computing machine 302 configured to rent/sell world locked virtual space to a plurality of bidding computing machines 314 in an automated fashion; the world locked virtual space mapped to world space objects on which holograms presented to viewers via a plurality of augmented reality devices 322, para. 0022; fig. 3; a world space object include a real world space that defined by designated dimensions or real world coordinates, para. 0014; figs. 1 and 2), the virtual space of the user having the preoccupancy authority (the auction service 304 configured to identify a winning augmented reality submission for the world space object and select an augmented reality submission as the winning augmented reality submission if the augmented reality submission satisfies various selection criteria, para. 0026; billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information, the compensation offer include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model, para. 0064; enabling world locked virtual spaces to be rented/sold in an efficient, fair, and automated manner so that holograms effectively presented to viewers of world space objects, para. 0065; fig. 7); 
Lee does teach billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information, the compensation offer include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model (para. 0064); enabling world locked virtual spaces to be rented/sold in an efficient, fair, and automated manner so that holograms effectively presented to viewers of world space objects para. 0065; fig. 7), but Lee does not explicitly teach granting the preoccupancy authority to an auction option for the virtual space to a user, responsive to a payment of a selling price for the preoccupancy authority of the virtual space by the user;
However, Rosenthal teaches 
granting the preoccupancy authority to an auction option for the virtual space to a user, responsive to a payment of a selling price for the preoccupancy authority of the virtual space by the user (the ARV server 120 determine a augmented reality real estate associated with a street address, and invite merchants to obtain the augmented reality virtual advertising space 118, different merchants 125a-b submit bids 119a-b to the ARV server 120; such bids comprise an advertising price, a specified time period for the ads, and/or the like, as merchant "Classy Winery" 125a opted to provide a higher bid, merchant 125a own the augmented reality real estate associated with the street address "One Bryant Park.", para. 0038; the ARV review pending bids to determine whether the current bid from the merchant is the highest 959; if yes, the merchant obtain a winning bid and proceed to submit payment and augmented reality content 963, para. 0130) in order to suave network bandwidth usage and improve ad network transmission efficiency and data communication latency performance as taught by Rosenthal (para. 0031);
Therefore, based on Lee in view of Rosenthal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rosenthal to the method of Lee in order to suave network bandwidth usage and improve ad network transmission efficiency and data communication latency performance as taught by Rosenthal (para. 0031).
Lee in view of Rosenthal does not explicitly teach
collecting, as a message for the messaging space, at least one piece of content that shares the messaging space through a coordinate value of the messaging space.
However, PARK teaches 
collecting, as a message for the messaging space, at least one piece of content that shares the messaging space through a coordinate value of the messaging space (the content POI corresponds to a POI of which a location of interest designated by the user is located on a road or near the road, the content POI is generated by setting a virtual point on a road, the virtual point being a location where circumjacent traffic information is collected, or provide the user with circumjacent traffic information based on the virtual point, that is, indicate a point of interest as a reference for providing various content, para. 0047; enabling the user to share a POI with the other user with whom the user is following through connection of the open-type POI based on an SNS scheme, and providing a map service by applying a POI layer that is received from the other user when a map service is provided by sharing POIs among users, para. 0064) in order to provide a need for enhancement of a service that enables a user to directly generate data and provides data as taught by PARK (para. 0006).
Therefore, based on Lee in view of Rosenthal, and further in view of PARK, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of PARK to the method of Lee in view of Rosenthal in order to provide a need for enhancement of a service that enables a user to directly generate data and provides data as taught by PARK (para. 0006).
	Lee in view of Rosenthal, and further in view of PARK does not explicitly teach 
at least one piece of content authored by another user.
However, Fuchs teaches 
at least one piece of content authored by another user (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message can include information such as a personal note to Bill, an email  for Janet, a menu, a daily special, and a game notice  for users playing a game, para. 0113; private messages from one user to one or more other users should only be visible to the intended recipients, para. 0119) in order to imbue any object or point in space with virtual content to provide a richer informational experience as taught by Fuchs (para. 0091).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to imbue any object or point in space with virtual content to provide a richer informational experience as taught by Fuchs (para. 0091).
	
With respect to claim 2, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 1 as described above,
Further, PARK teaches wherein the setting of the virtual space comprises providing a user interface (UI) for location designation using a map to set, as the messaging space (a POI displayed on a map, so that the user generate a POI through an open API and register a POI in the POI information database 250 through an open API when a user generates the POI, para. 0055) in order to provide a need for enhancement of a service that enables a user to directly generate data and provides data as taught by PARK (para. 0006) or to set, as the messaging space 
Therefore, based on Lee in view of Rosenthal, and further in view of PARK, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of PARK to the method of Lee in view of Rosenthal in order to provide a need for enhancement of a service that enables a user to directly generate data and provides data as taught by PARK (para. 0006).

With respect to claim 3, Lee teaches The method of claim 1, wherein the setting of the virtual space comprises setting a messaging condition that includes at least one of a content type attachable to the messaging space (a hologram or virtual object may be selectively or temporarily presented in the virtual space to a viewer according to various selection criteria and/or other viewing parameters, these rented/sold virtual spaces can be used for purposes such as advertisements, displaying local information, emergency message broadcasting, art, special events, etc., para. 0011), a sharing target range for the messaging space, a messaging goal of the messaging space, and a content custom asset attachable to the messaging space, and 
Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs does not explicitly teach
the collecting of the at least one piece of content comprises collecting content corresponding to the messaging condition with respect to the another user that shares the corresponding messaging space through the coordinate value of the messaging space.
However, Fuchs teaches
the collecting of the at least one piece of content comprises collecting content corresponding to the messaging condition with respect to the another user that shares the corresponding messaging space through the coordinate value of the messaging space (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message can include information such as a personal note to Bill, an email  for Janet, a menu, a daily special, and a game notice  for users playing a game, para. 0113; private messages from one user to one or more other users should only be visible to the intended recipients, para. 0119) in order to allow users to selectively control what they view as taught by Fuchs (para. 0121).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to allow users to selectively control what they view as taught by Fuchs (para. 0121).

With respect to claim 5, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 1 as described above,
Further, PARK teaches further comprising: sharing the content collected in the messaging space through the coordinate value of the messaging space (referring to a platform where an individual generates map data, shares the map data with another user, and freely has communication; the SNS media studio support a function of opening map data displayed on a map to a user, a function of enabling an individual to directly generate a POI based on opened map data, and a function of sharing a POI of an individual with another user based on an SNS, para. 0040) in order to provide a need for enhancement of a service that enables a user to directly generate data and provides data as taught by PARK (para. 0006).
Therefore, based on Lee in view of Rosenthal, and further in view of PARK, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of PARK to the method of Lee in view of Rosenthal in order to provide a need for enhancement of a service that enables a user to directly generate data and provides data as taught by PARK (para. 0006).

With respect to claim 6, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 5 as described above,
Furthermore, PARK teaches wherein the sharing of the collected content comprises providing the content collected in the messaging space based on the coordinate value of the messaging space as content on a web using a coordinate system (a POI displayed on a map, so that the user generate a POI through an open API and register a POI in the POI information database 250 through an open API when a user generates the POI, para. 0055; referring to a platform where an individual generates map data, shares the map data with another user, and freely has communication; the SNS media studio support a function of opening map data displayed on a map to a user, a function of enabling an individual to directly generate a POI based on opened map data, and a function of sharing a POI of an individual with another user based on an SNS, para. 0040; providing a web service associated with the POI service, and an individual may register, manage, and share a POI by connecting to the web service to support a communication environment, para. 0044) in order to provide a need for enhancement of a service that enables a user to directly generate data and provides data as taught by PARK (para. 0006).
Therefore, based on Lee in view of Rosenthal, and further in view of PARK, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of PARK to the method of Lee in view of Rosenthal in order to provide a need for enhancement of a service that enables a user to directly generate data and provides data as taught by PARK (para. 0006).

With respect to claim 7, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 5 as described above,
Furthermore, Fuchs teaches wherein the sharing of the collected content comprises providing, as AR content, the content collected in the messaging space on an AR space that includes the space (content and links are tied to the physical world as expressed by the representations of people, buildings, cars, monsters, books, restaurant reviews, etc; interaction is controlled by the physical proximity of real world objects and their augmented reality representations and enhancements, para. 0092; the augmented reality system can allow any point in space or any object to be made into a link at any time by any user of the system, para. 0094) in order to provide a shared experience where users can have their own view into this huge shared augmented reality as taught by Fuchs (para. 0094).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to provide a shared experience where users can have their own view into this huge shared augmented reality as taught by Fuchs (para. 0094).

With respect to claim 8, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 5 as described above,
Furthermore, Fuchs teaches wherein messaging space is shared through interaction with a community related to the messaging space (interaction is controlled by the physical proximity of real world objects and their augmented reality representations and enhancements, para. 0092; the augmented reality system can allow any point in space or any object to be made into a link at any time by any user of the system, para. 0094) in order to provide a shared experience where users can have their own view into this huge shared augmented reality as taught by Fuchs (para. 0094).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to provide a shared experience where users can have their own view into this huge shared augmented reality as taught by Fuchs (para. 0094).

With respect to claim 9, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 5 as described above,
Furthermore, Fuchs teaches wherein the sharing of the collected content comprises selecting and displaying a portion of contents collected in the messaging space based on at least one selection criterion among a category, an up-to-date feature, and a popularity of content, a number of contents requested, and a search condition for the messaging space (because some users may not be interested in some content, the user profile can be used to control the visibility of some items they do and do not want to see; the user can identify categories of items or individual items to make visible and ignore other items, para. 0121) in order to allow users to selectively control what they view as taught by Puchs (para. 0121).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to allow users to selectively control what they view as taught by Puchs (para. 0121).

With respect to claim 10, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 5 as described above,
Furthermore, Fuchs teaches wherein the sharing of the collected content comprises providing an interaction corresponding to a condition associated with at least one of a characteristic of the location designated as the messaging space, an access distance for the messaging space, and the content collected in the messaging space (the visibility can be based on the distance between the user and the items; the distance can be measured in different ways based on the coordinate system of the current one of the frames of reference; the items that are far away can have reduced visibility; the items that are in different rooms in the frame of reference using the building coordinate system can be set to invisible, para. 0122) in order to allow users to selectively control what they view as taught by Puchs (para. 0121).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to allow users to selectively control what they view as taught by Puchs (para. 0121).

With respect to claim 12, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 11 as described above, 
Further, Fuchs teaches wherein the registering of the virtual space comprises registering a corresponding point as the auction point in response to the virtual space being created at a location of a predesignated point or in response to the virtual space being created at a location of a point selected as a search characteristic (the service  can be configured to periodically send results for a particular request automatically; the requests can specify some set of locations in the frames of reference with parameters such as keywords and radii, etc; the requests can indicate the current physical location of one of the agents in the frames of reference; a person in New York City can request about the system objects in Los Angeles to display results in a map, para. 0287) in order to control how the system objects are shared among users as taught by Puchs (para. 0056).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to control how the system objects are shared among users as taught by Puchs (para. 0056).

With respect to claim 13, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 11 as described above, 
Further, Fuchs teaches wherein the registering of the virtual space comprises registering at least a portion of the virtual space as the auction point based on a number of contents linked on the virtual space (the items  are objects that can have the content associated with them; the items can represent information attached to the points of interest, the one of the items can be a message, information, a note, or similar data, para. 0061; the access rights can include the right to create one of the points of interest  in one of the frames of reference or to attach one of the items to one of the points of interest, para. 0069) in order to control how the system objects are shared among users as taught by Puchs (para.  0056).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to control how the system objects are shared among users as taught by Puchs (para. 0056).

With respect to claim 14, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 11 as described above, 
Further, Fuchs teaches further 
wherein the auction option that includes at least one of a selling price and an occupancy period for the auction point (while the augmented reality system serve as an augmented reality server, it is not expected to continuous service real-time interaction with the system objects; these operations should be mostly handled by the owner and the agents whom can take temporary ownership of some of the points of interest and manage them within the system for a period of time, para. 0281; the points of interest representing the taxis can each create another one of the items such as a ride bid, to propose their own price for the trip; the passenger can then accept the desired ride bid and lock in the transaction with the taxi with the best price, the agents of multiple passengers could make their taxi requests available to other passenger and negotiate shared rides, para. 0258) in order to control how the system objects are shared among users as taught by Puchs (para.  0056).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to control how the system objects are shared among users as taught by Puchs (para. 0056).

With respect to claim 15, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs The method of claim 11 as described above, 
Further, Fuchs teaches further comprising: calculating a grade of a corresponding point based on a popularity of the auction point and determining the auction option that includes at least one of a selling price and an occupancy period corresponding to the calculated grade (calculating a persistence of the system object based on the current time and a persistence extent; calculating a visibility of the system object based on an access right and the object location; and presenting the content of the system object to a control mechanism based on the persistence and the visibility, para. 0008; the persistence can describe the location of the system objects and their duration at a particular location, para. 0054; the points of interest representing the taxis can each create another one of the items such as a ride bid, to propose their own price for the trip; the passenger can then accept the desired ride bid and lock in the transaction with the taxi with the best price, the agents of multiple passengers could make their taxi requests available to other passenger and negotiate shared rides, para. 0258) in order to control how the system objects are shared among users as taught by Puchs (para.  0056).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to control how the system objects are shared among users as taught by Puchs (para. 0056).

With respect to claim 16, Lee teaches The method of claim 11, further comprising displaying at least one of content linked by the user having the preoccupancy authority and content related to the user having the preoccupancy authority through the messaging space (a hologram or virtual object may be selectively or temporarily presented in the virtual space to a viewer according to various selection criteria and/or other viewing parameters. For example, these rented/sold virtual spaces can be used for purposes such as advertisements, displaying local information, emergency message broadcasting, art, special events, etc., para. 0011; the auction service 304 configured to identify a winning augmented reality submission for the world space object and select an augmented reality submission as the winning augmented reality submission if the augmented reality submission satisfies various selection criteria, para. 0026; billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information, the compensation offer include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model, para. 0064; enabling world locked virtual spaces to be rented/sold in an efficient, fair, and automated manner so that holograms effectively presented to viewers of world space objects, para. 0065; fig. 7).

With respect to claim 17, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 11 as described above, 
Further, Fuchs teaches further comprising: 
setting at least one of a condition of content linkable to the messaging space by a the use having the preoccupancy authority of the virtual space, a condition of a user capable of linking content to the messaging space, a content display condition of content displayed through the messaging space, and a condition of an event provided through the messaging space (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message can include information such as a personal note to Bill, an email  for Janet, a menu, a daily special, and a game notice  for users playing a game, para. 0113; private messages from one user to one or more other users should only be visible to the intended recipients, para. 0119); and 
managing the content on the messaging space based on the set condition (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message can include information such as a personal note to Bill, an email  for Janet, a menu, a daily special, and a game notice  for users playing a game, para. 0113; private messages from one user to one or more other users should only be visible to the intended recipients, para. 0119) in order to allow users to selectively control what they view as taught by Fuchs (para. 0121).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of Lee in view of Rosenthal, and further in view of PARK in order to allow users to selectively control what they view as taught by Fuchs (para. 0121).

With respect to claim 18, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches A non-transitory computer-readable recording medium storing a program to computer-implement the method for sharing messages according to claim 1 (computing system 800 take the form of one or more computers including processor and memory as taught by Lee (para. 0075; fig. 8)).

With respect to claim 19, Lee teaches A computer system comprising: 
at least one processor configured to execute computer-readable instructions included in a memory (computing system 800 take the form of one or more computers including processor and memory, para. 0075; fig. 8), 
wherein the at least one processor comprises: 
a point register configured to register a virtual space (the augmented reality computing system 300 includes an augmented reality auction computing machine 302 configured to rent/sell world locked virtual space to a plurality of bidding computing machines 314 in an automated fashion; the world locked virtual space mapped to world space objects on which holograms presented to viewers via a plurality of augmented reality devices 322, para. 0022; fig. 3; a world space object include a real world space that defined by designated dimensions or real world coordinates, para. 0014; figs. 1 and 2), to which a unique coordinate value corresponding to a location in the real world is assigned as an auction point for enabling users to request a preoccupancy authority of the virtual space (the auction service 304 configured to receive a plurality of augmented reality submissions from a plurality of bidding computing machines 310 (e.g., BIDDING COMPUTING MACHINES A-N) via a network 312, such as the Internet; a bidding computing machine 314 represent any suitable entity or party interested in renting/buying world locked virtual space mapped to a world space object to present a hologram, para. 0023; each augmented reality submission 316 include a hologram 318 to virtually augment a world space object and a compensation offer 320 for presenting the hologram to a viewer of the world space object, para. 0024);
an option determiner configured to determine an auction option for the virtual space (the auction service 304 configured to receive a plurality of augmented reality submissions from a plurality of bidding computing machines 310 (e.g., BIDDING COMPUTING MACHINES A-N) via a network 312, such as the Internet; a bidding computing machine 314 represent any suitable entity or party interested in renting/buying world locked virtual space mapped to a world space object to present a hologram, para. 0023; each augmented reality submission 316 include a hologram 318 to virtually augment a world space object and a compensation offer 320 for presenting the hologram to a viewer of the world space object, para. 0024);
a space manager configured to grant the preoccupancy authority to the auction option for the virtual space to a user (the auction service 304 configured to identify a winning augmented reality submission for the world space object and select an augmented reality submission as the winning augmented reality submission if the augmented reality submission satisfies various selection criteria, para. 0026; a winning bid or submission is calculated by weighting each bid by a plurality of variables that are tunable by the auction service; a submission satisfy the selection criteria if a corresponding compensation offer is greater than all other compensation offers, para. 0027; criteria for selecting a winning submission include time/length (e.g., longer bids preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time), para. 0028; billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information, the compensation offer include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model, para. 0064; enabling world locked virtual spaces to be rented/sold in an efficient, fair, and automated manner so that holograms effectively presented to viewers of world space objects, para. 0065; fig. 7),
a space setter configured to set, as a messaging space(the augmented reality computing system 300 includes an augmented reality auction computing machine 302 configured to rent/sell world locked virtual space to a plurality of bidding computing machines 314 in an automated fashion; the world locked virtual space mapped to world space objects on which holograms presented to viewers via a plurality of augmented reality devices 322, para. 0022; fig. 3; a world space object include a real world space that defined by designated dimensions or real world coordinates, para. 0014; figs. 1 and 2), the virtual space of the user having the preoccupancy authority (the auction service 304 configured to identify a winning augmented reality submission for the world space object and select an augmented reality submission as the winning augmented reality submission if the augmented reality submission satisfies various selection criteria, para. 0026; billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information, the compensation offer include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model, para. 0064; enabling world locked virtual spaces to be rented/sold in an efficient, fair, and automated manner so that holograms effectively presented to viewers of world space objects, para. 0065; fig. 7); and 
Lee does teach billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information, the compensation offer include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model (para. 0064); enabling world locked virtual spaces to be rented/sold in an efficient, fair, and automated manner so that holograms effectively presented to viewers of world space objects para. 0065; fig. 7), but Lee does not explicitly teach a space manager configured to grant the preoccupancy authority to the auction option for the virtual space to a user responsive to a payment of a selling price for the preoccupancy authority of the virtual space by the user;
However, Rosenthal teaches 
granting the preoccupancy authority to an auction option for the virtual space to a user, responsive to a payment of a selling price for the preoccupancy authority of the virtual space by the user (the ARV server 120 determine a augmented reality real estate associated with a street address, and invite merchants to obtain the augmented reality virtual advertising space 118, different merchants 125a-b may submit bids 119a-b to the ARV server 120; such bids comprise an advertising price, a specified time period for the ads, and/or the like, as merchant "Classy Winery" 125a opted to provide a higher bid, merchant 125a may own the augmented reality real estate associated with the street address "One Bryant Park.", para. 0038; the ARV review pending bids to determine whether the current bid from the merchant is the highest 959; if yes, the merchant obtain a winning bid and proceed to submit payment and augmented reality content 963, para. 0130) in order to suave network bandwidth usage and improve ad network transmission efficiency and data communication latency performance as taught by Rosenthal (para. 0031);
Therefore, based on Lee in view of Rosenthal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rosenthal to the system of Lee in order to suave network bandwidth usage and improve ad network transmission efficiency and data communication latency performance as taught by Rosenthal (para. 0031).
Lee in view of Rosenthal does not explicitly teach 
a messaging processor configured to collect, as a message for the messaging space, at least one piece of content that shares the messaging space through a coordinate value of the messaging space.
However, PARK teaches 
a messaging processor configured to collect, as a message for the messaging space, at least one piece of content that shares the messaging space through a coordinate value of the messaging space (the content POI corresponds to a POI of which a location of interest designated by the user is located on a road or near the road, the content POI is generated by setting a virtual point on a road, the virtual point being a location where circumjacent traffic information is collected, or provide the user with circumjacent traffic information based on the virtual point, that is, indicate a point of interest as a reference for providing various content, para. 0047; enabling the user to share a POI with the other user with whom the user is following through connection of the open-type POI based on an SNS scheme, and providing a map service by applying a POI layer that is received from the other user when a map service is provided by sharing POIs among users, para. 0064) in order to provide a need for enhancement of a service that enables a user to directly generate data and provides data as taught by PARK (para. 0006).
Therefore, based on Lee in view of Rosenthal, and further in view of PARK, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of PARK to the system of Lee in view of Rosenthal in order to provide a need for enhancement of a service that enables a user to directly generate data and provides data as taught by PARK (para. 0006).
	Lee in view of Rosenthal, and further in view of PARK does not explicitly teach 
at least one piece of content authored by another user.
However, Fuchs teaches 
at least one piece of content authored by another user (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message can include information such as a personal note to Bill, an email  for Janet, a menu, a daily special, and a game notice  for users playing a game, para. 0113; private messages from one user to one or more other users should only be visible to the intended recipients, para. 0119) in order to imbue any object or point in space with virtual content to provide a richer informational experience as taught by Fuchs (para. 0091).
Therefore, based on Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the system of Lee in view of Rosenthal, and further in view of PARK in order to imbue any object or point in space with virtual content to provide a richer informational experience as taught by Fuchs (para. 0091).


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0313225 A1), hereinafter referred to as Lee, in view of Rosenthal et al. (US 2015/0206349 A1), hereinafter referred to as Rosenthal, and in view of PARK (US 2017/0078853 A1), further in view of Fuchs (US 2019/0321723 A1), and furthermore in view of Finding et al. (US 2018/0253900 A1), hereinafter referred to as Finding.

With respect to claim 4, Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs teaches The method of claim 1 as described above, 
Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs does not explicitly teach wherein the collecting of the at least one piece of content comprises providing a content authoring function for the messaging space in response to specifying the location designated as the messaging space in an AR-based service environment, and collecting content authored through the content authoring function as a message of the messaging space, and 
providing a content authoring function for the messaging space in response to using a map that includes the location designated as the messaging space through a map service on a web, and collecting content authored through the content authoring function as a message of the messaging space.
However, Finding teaches wherein the collecting of the at least one piece of content comprises providing a content authoring function for the messaging space in response to specifying the location designated as the messaging space in an AR-based service environment (enabling a user to create an AR authoring template using a web editor on a client device, para. 0022), and collecting content authored through the content authoring function as a message of the messaging space (the user then operates the AR device to record content at locations within the real world, and to physically place the recorded content in the real world based on three-dimensional real world coordinates, GPS coordinates, and/or determined coordinates relative to the AR device; once the content is placed in the AR authoring template, virtual content is generated and can be shared to other AR devices, para. 0022), and 
providing a content authoring function for the messaging space in response to using a map that includes the location designated as the messaging space through a map service on a web (enabling a user to create an AR authoring template using a web editor on a client device, para. 0022; a mapping module of the AR device utilizes the position and orientation data to render the virtual content in the display device, wherein the virtual content associated with a real world position and renders the virtual content at a user defined angle, para. 0088), and collecting content authored through the content authoring function as a message of the messaging space (the user then operates the AR device to record content at locations within the real world, and to physically place the recorded content in the real world based on three-dimensional real world coordinates, GPS coordinates, and/or determined coordinates relative to the AR device; once the content is placed in the AR authoring template, virtual content is generated and can be shared to other AR devices, para. 0022) in order to allow a user to experience visualization of the additional information overlaid on top of a view or an image of any object in the real physical world as taught as Finding (para. 0019).
Therefore, based on Lee in view of Rosenthal, and in view of PARK, further in view of Fuchs, and furthermore in view of Finding, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lee in view of Rosenthal, further in view of PARK, and furthermore in view of Fuchs in order to allow a user to experience visualization of the additional information overlaid on top of a view or an image of any object in the real physical world as taught as Finding (para. 0019).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0313225 A1), hereinafter referred to as Lee, in view of Rosenthal et al. (US 2015/0206349 A1), hereinafter referred to as Rosenthal.

With respect to claim 20, Lee teaches A computer system (a computing system 800, para. 0075; fig. 8) comprising: 
at least one processor configured to execute computer-readable instructions included in a memory (computing system 800 take the form of one or more computers including processor and memory, para. 0075; fig. 8), 
wherein the at least one processor comprises: 
a point register configured to registervirtual space (the augmented reality computing system 300 includes an augmented reality auction computing machine 302 configured to rent/sell world locked virtual space to a plurality of bidding computing machines 314 in an automated fashion; the world locked virtual space mapped to world space objects on which holograms presented to viewers via a plurality of augmented reality devices 322, para. 0022; fig. 3; a world space object include a real world space that defined by designated dimensions or real world coordinates, para. 0014; figs. 1 and 2), to which a unique coordinate value corresponding to a location in the real world is assigned as an auction point for enabling users to request a preoccupancy authority of the virtual space (the auction service 304 configured to receive a plurality of augmented reality submissions from a plurality of bidding computing machines 310 (e.g., BIDDING COMPUTING MACHINES A-N) via a network 312, such as the Internet; a bidding computing machine 314 represent any suitable entity or party interested in renting/buying world locked virtual space mapped to a world space object to present a hologram, para. 0023; each augmented reality submission 316 include a hologram 318 to virtually augment a world space object and a compensation offer 320 for presenting the hologram to a viewer of the world space object, para. 0024); 
an option determiner configured to determine an auction option for the virtual space (the auction service 304 configured to identify a winning augmented reality submission for the world space object and select an augmented reality submission as the winning augmented reality submission if the augmented reality submission satisfies various selection criteria, para. 0026; a winning bid or submission is calculated by weighting each bid by a plurality of variables that are tunable by the auction service; a submission satisfy the selection criteria if a corresponding compensation offer is greater than all other compensation offers, para. 0027; criteria for selecting a winning submission include time/length (e.g., longer bids preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time), para. 0028); and 
a space manager configured to grant the preoccupancy authority virtual space to a user (billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information, the compensation offer include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model, para. 0064; enabling world locked virtual spaces to be rented/sold in an efficient, fair, and automated manner so that holograms effectively presented to viewers of world space objects, para. 0065; fig. 7).
Lee does teach billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information, the compensation offer include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model (para. 0064); enabling world locked virtual spaces to be rented/sold in an efficient, fair, and automated manner so that holograms effectively presented to viewers of world space objects para. 0065; fig. 7), but Lee does not explicitly teach grant the preoccupancy authority virtual space to a user responsive to a payment of a selling price of the preoccupancy authority of the virtual space by the user.
However, Rosenthal teaches grant the preoccupancy authority virtual space to a user responsive to a payment of a selling price of the preoccupancy authority of the virtual space by the user (the ARV server 120 determine a augmented reality real estate associated with a street address, and invite merchants to obtain the augmented reality virtual advertising space 118, different merchants 125a-b may submit bids 119a-b to the ARV server 120; such bids comprise an advertising price, a specified time period for the ads, and/or the like, as merchant "Classy Winery" 125a opted to provide a higher bid, merchant 125a may own the augmented reality real estate associated with the street address "One Bryant Park.", para. 0038; the ARV review pending bids to determine whether the current bid from the merchant is the highest 959; if yes, the merchant obtain a winning bid and proceed to submit payment and augmented reality content 963, para. 0130) in order to suave network bandwidth usage and improve ad network transmission efficiency and data communication latency performance as taught by Rosenthal (para. 0031).
Therefore, based on Lee in view of Rosenthal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rosenthal to the system of Lee in order to suave network bandwidth usage and improve ad network transmission efficiency and data communication latency performance as taught by Rosenthal (para. 0031).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
August 22, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447